Title: To Thomas Jefferson from Joseph Coolidge, 13 October 1824
From: Coolidge, Joseph
To: Jefferson, Thomas

My dear SirBoston:
October 13. 1824.I have delayed to express the gratification wh. my visit to Monticello, (during the last Spring) gave me, until called upon to ask of you further kindness. During the fortnight which I passed so agreably in your family, the many valuable qualities of Miss Randolph made an impression upon me wh, at parting, I did not attempt to conceal:—I confessed to Mrs Randolph the interest her daughter had inspired—; but, want of sufficient knowledge of my character was an objection to then forming an engagement wh. involved the happiness of life; & my own judgment acquiesced in a delay wh, tho. painful to my feelings, permitted something more to be known of myself and family than could be learned from the letters I had presented: permission to write occasionally was however, granted me, and the correspondance wh. followed has perhaps assisted in shewing us something of each others character;—it certainly has confirmed the high opinion I had formed of Miss Randolph’s heart & understanding. Several months have since elapsed: my friends have given their full consent; and I now ask of you, Sir, permission to return to Monticello, that my own character may become better known, by longer personal intercourse:The visit I am about to make does not involve Miss Randolph in any positive, or implied engagement:—should she see fit to decline all connection but that of friendship, I should think less well of myself, but not of her:  if she consent, after farther acquaintance, to gratify my dearest wish, may I not hope, Sir, for the sanction of yr. approval?I do not presume that you now hear, for the first time, of my attachment to a member of your family—: but, respect and gratitude alike forbid me to ask again the protection of your roof without confessing the true motive of my visit:Apart from the interest wh. I feel in you, Sir, as the cherished relative of one who, under every circumstance, will be dear to me, may I not be permitted to assure you of my individual unfeigned regard?J: Coolidge Jr.